IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


MARIAN KAY WALKER,

             Appellant,

 v.                                                  Case No. 5D15-2325

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 22, 2016

Appeal from the Circuit Court
for Citrus County,
Richard A. Howard, Judge.

James S. Purdy, Public Defender, and
Kevin R. Holtz, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kristen L. Davenport,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Marian Kay Walker appeals her convictions for trafficking in methamphetamine,

trafficking in hydrocodone, possession of testosterone, possession of hydromorphone,

possession of a firearm with an altered serial number, possession of less than twenty

grams of cannabis, and possession of paraphernalia. Because our review of the record
reveals that Walker never entered a plea to the charges, we reverse and remand for

further proceedings. See Cole v. State, 924 So. 2d 962, 963 (Fla. 4th DCA 2006)

(concluding that adjudicating a defendant guilty on a count to which he did not enter a

plea constitutes fundamental error (citing Johnson v. State, 710 So. 2d 715, 716 (Fla. 1st

DCA 1998))).

      REVERSED AND REMANDED.

TORPY, BERGER and WALLIS, JJ., concur.




                                            2